In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________
                      No. 02-20-00239-CV
                 ___________________________

STAN ONYEDEBELU, JOY ONYEDEBELU, AND ALL OTHER OCCUPANTS,
                        Appellants

                                V.

WILMINGTON SAVINGS FUND SOCIETY, FSB, AS OWNER TRUSTEE OF
 THE RESIDENTIAL CREDIT OPPORTUNITIES TRUST V-C, Appellee




             On Appeal from County Court at Law No. 2
                       Denton County, Texas
                Trial Court No. CV-2019-03755-JP


               Before Kerr, Birdwell, and Womack, JJ.
               Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      In this eviction case, Stan and Joy Onyedebelu appeal from the trial court’s

judgment awarding possession of real property to appellee Wilmington Savings Fund

Society, FSB, as Owner Trustee of the Residential Credit Opportunities Trust V-C.

Stan filed a brief on his behalf only and raises two issues: (1) the county court erred by

granting Wilmington summary judgment on its forcible-detainer claim because there

was a title dispute involving the property pending in district court and (2) the county

court erred by holding a hearing in violation of the Texas Supreme Court’s emergency

COVID-19 orders. Joy did not file a brief. We will overrule Stan’s issues and affirm

the trial court’s judgment as to him but dismiss Joy’s appeal for want of prosecution.

                                    I. Background

      In March 2007, the Onyedebelus executed a deed of trust in Bank of America,

N.A.’s favor to secure the repayment of a $1.49 million promissory note to build a

7,300-square-foot home on two acres in Flower Mound, Texas. The deed of trust

provided that if the property was sold at a nonjudicial foreclosure sale, the

Onyedebelus were required to immediately surrender possession of the property to

the purchaser. If they did not, they would become tenants at sufferance who could

“be removed by writ of possession or other court proceeding.”

      Wilmington became the owner and holder of the note and the beneficiary

under the deed of trust. After the Onyedebelus defaulted on the note and failed to

cure, Wilmington accelerated the debt and gave notice to the Onyedebelus that the

                                            2
property would be sold at a foreclosure sale on August 6, 2019. Just before the sale,

Joy sued Wilmington in Denton County District Court to stop the sale, alleging

defects in the foreclosure process, fraud, breach of contract, and violations of various

federal and state statutes.

        The day of the sale, the district court signed a temporary restraining order

prohibiting Wilmington from foreclosing on the property. The TRO expressly stated

that it would not be effective until “Plaintiff deposits with the Denton County District

Clerk a cash bond in the amount of $15,000, in due conformity with applicable law.”

The TRO also provided that the bond could be “in the form of cash, cashier’s

check[,] or certified check.” But Joy failed to immediately post a cash bond in

accordance with the TRO’s terms,1 see Tex. R. Civ. P. 684, 688, and Wilmington

conducted the foreclosure sale as scheduled. Wilmington bought the property at the

sale.

        On September 12, 2019, Wilmington made written demand for possession of

the property that gave the Onyedebelus three days’ notice to vacate. See Tex. Prop.

Code Ann. §§ 24.002(b), .005(b). When the Onyedebelus refused to vacate the

property, Wilimgton sued for forcible detainer in justice court. See id. § 24.002; Tex. R.

        Because the Onyedebelus were unable to deposit the full amount of the cash
        1

bond, they obtained a $15,000 surety bond, which was not filed until the day after the
foreclosure sale. Earlier that day, the trial court had signed an amended TRO
providing that the bond could be “in the form of cash, cashier’s check, certified
check[,] or a surety bond approved in form by the District Clerk.” The amended TRO
further provided that the original TRO remained “in full force and effect.”


                                            3
Civ. P. 510.1, 510.3. The justice court awarded possession of the property to

Wilmington, and the Onyedebelus appealed to county court for a trial de novo. See

generally Tex. R. Civ. P. 510.9–.10.

       In February 2020, Wilmington moved for summary judgment on its forcible-

detainer claim. According to the county court’s docket sheet, the court was

“concerned that a cause of action related to title may still be underway in district

court,” and “if that is correct[,] then this cause will be abated until the conclusion of

that case so that the [district] court may determine [the] title issue prior to this court

determining possession.” But before the county court could abate the case, the Texas

Supreme Court issued its Fourth Emergency Order Regarding the COVID-19 State

of Disaster, which suspended most eviction proceedings—including this one—until

April 20, 2020. See Fourth Emergency Order Regarding the COVID-19 State of Disaster, Misc.

Docket No. 20-9045, ¶¶3, 4 (Tex. Mar. 19, 2020).

       Despite the supreme court’s order, on March 24, 2020, the county court held a

remote hearing to determine whether to require the Onyedebelus to pay a monthly

bond payment while the eviction case was abated pending the resolution of the

district-court case. At the hearing, Wilmington argued that it was entitled to “a

monthly payment amount to protect [it] as a result of the abatement while the district

court decides the [district-court] lawsuit.” The county court ordered the Onyedebelus




                                            4
to deposit $10,800 per month 2 into the court registry starting on April 20, 2020. The

county court also abated the eviction case pending the resolution of the district-court

case.

        The Texas Supreme Court lifted its suspension of eviction proceedings on May

19, 2020. See Fifteenth Emergency Order Regarding the COVID-19 State of Disaster, Misc.

Docket No. 20-9066, ¶2 (Tex. May 14, 2020). In late May, Wilmington moved for “a

hearing and for the [c]ourt to determine any appropriate action necessary in the

interest of justice, including placing this case on its active docket and setting it for

trial” because the Onyedebelus had failed to pay the court-ordered deposits that were

due in April and May. The county court reinstated the case on its docket and heard

Wilmington’s summary-judgment motion by submission. In July 2020, the court

granted the summary-judgment motion and signed a possession judgment in

Wilmington’s favor. The Onyedebelus timely appealed.

                                   II. Stan’s Appeal

        In two issues, Stan complains that the trial court erred (1) by granting summary

judgment for Wilmington and (2) by holding the bond hearing in violation of the

Texas Supreme Court’s emergency COVID-19 orders.



      At the conclusion of the bond hearing, the county court stated that the
        2

monthly bond amount would be $10,850, but the trial court’s signed order set the
monthly bond amount at $10,800. The $50 discrepancy between the trial court’s oral
pronouncement and its written order is irrelevant to our disposition of this appeal.


                                            5
A. The trial court’s summary judgment

      Stan argues in his first issue that the county court erred by granting summary

judgment for Wilmington on its forcible-detainer claim because there was a title

dispute regarding the property pending in district court. A tenant at sufferance

commits a forcible detainer when he refuses to surrender possession of real property

on written demand by the person entitled to possession of that property. See Tex.

Prop. Code Ann. § 24.002. A plaintiff in a forcible-detainer suit can establish “the

superior right to immediate possession by establishing the fact of a foreclosure

pursuant to a deed of trust that created a tenancy at sufferance after the foreclosure.”

Askew v. Mena Homes, Inc., No. 02-19-00181-CV, 2020 WL 579121, at *1 (Tex. App.—

Fort Worth Feb. 6, 2020, pet. denied) (mem. op.) (quoting Martinez v. Cerberus SFR

Holdings, L.P., No. 02-19-00076-CV, 2019 WL 5996984, at *2 (Tex. App.—Fort

Worth Nov. 14, 2019, pet. denied) (mem. op.)).

      To establish a forcible detainer, Wilmington had to prove the following: (1) it

owned the property; (2) Stan became a tenant at sufferance when Wilmington bought

the property under the deed of trust; (3) Wilmington gave proper notice to Stan to

vacate the property; and (4) Stan refused to do so. See Girard v. AH4R I TX DFW,

LLC, No. 02-13-00112-CV, 2014 WL 670198, at *1 (Tex. App.—Fort Worth Feb. 20,

2014, no pet.) (mem. op.); see also Tex. Prop. Code Ann. § 24.002. Wilmington’s

summary-judgment evidence established each of these elements: a substitute trustee’s

deed showed that Wilmington had purchased the property at a nonjudicial foreclosure

                                           6
sale; a deed of trust that established the Onyedebelus’ status as tenants at sufferance

postforeclosure; and a letter from Wilmington sent to the Onyedebelus by certified

mail, return receipt requested, notifying the Onyedebelus to vacate the property and

demanding possession. See Girard, 2014 WL 670198, at *1; see also Tex. Prop. Code

Ann. § 24.002.

       On appeal, Stan does not dispute that Wilmington’s summary-judgment

evidence was sufficient to conclusively prove all essential elements of Wilmington’s

forcible-detainer claim. See Tex. R. Civ. P. 166a(a), (c). Instead, Stan asserts that the

county court’s summary judgment was improper because (1) the “active TRO” from

the district court prevented Wilmington from foreclosing on the property; (2) the title

issues pending in the district-court case should be determined before the issue of

possession; and (3) the county court lacked jurisdiction to determine possession

because the question of title to the property was intertwined with the issue of

possession. 3



       3
        We review a summary judgment de novo. Travelers Ins. v. Joachim, 315 S.W.3d
860, 862 (Tex. 2010). We consider the evidence presented in the light most favorable
to the nonmovant, crediting evidence favorable to the nonmovant if reasonable jurors
could and disregarding evidence contrary to the nonmovant unless reasonable jurors
could not. Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844,
848 (Tex. 2009). We indulge every reasonable inference and resolve any doubts in the
nonmovant’s favor. 20801, Inc. v. Parker, 249 S.W.3d 392, 399 (Tex. 2008). A plaintiff
is entitled to summary judgment on a cause of action if it conclusively proves all
essential elements of the claim. See Tex. R. Civ. P. 166a(a), (c); MMP, Ltd. v. Jones,
710 S.W.2d 59, 60 (Tex. 1986).


                                           7
       In a forcible-detainer suit, the only issue a court determines is the right to

actual and immediate possession of the property. See Coinmach Corp. v. Aspenwood

Apartment Corp., 417 S.W.3d 909, 919 (Tex. 2013) (citing Marshall v. Hous. Auth. of the

City of San Antonio, 198 S.W.3d 782, 785 (Tex. 2006)); see also Tex. R. Civ. P. 510.3(e)

(stating that in a forcible-detainer action, “[t]he court must adjudicate the right to

actual possession and not title”). To prevail in a forcible-detainer suit, a plaintiff is not

required to prove title; it is required to show only sufficient evidence of ownership

demonstrating a superior right to immediate possession of the property. Rice v. Pinney,

51 S.W.3d 705, 709 (Tex. App.—Dallas 2001, no pet.). But the mere existence of a

title dispute does not deprive a county court of jurisdiction. See Mosely v. Am. Homes

4 Rent Props. Eight, LLC, No. 02-15-00200-CV, 2015 WL 9942695, at *2 (Tex. App.—

Fort Worth Dec. 10, 2015, pet. dism’d) (mem. op.). “In most cases, the right to

immediate possession can be determined separately from the right to title. The trial

court is deprived of jurisdiction only if the determination of the right to immediate

possession necessarily requires the resolution of the title dispute.” Id. (quoting Schlichting

v. Lehman Bros. Bank FSB, 346 S.W.3d 196, 199 (Tex. App.—Dallas 2011, pet.

dism’d)); see Girard, 2014 WL 670198, at *2.

       Here, Stan’s argument regarding the TRO is, in effect, a challenge to

Wilmington’s title based on alleged defects in the foreclosure process. This issue

cannot be adjuicated in a forcible-detainer action. See Sissom v. Equity Tr. Co. FBO



                                              8
200186851 IRA, No. 03-20-00154-CV, 2021 WL 3148871, at *2 (Tex. App.—Austin

July 27, 2021, no pet.) (mem. op.); Askew, 2020 WL 579121, at *3.

      Similarly, the pending district-court case did not prevent the county court from

determining the issue of possession. See Rippey v. Chase Home Fin., LLC, No. 02-13-

00190-CV, 2014 WL 982373, at *3 n.6 (Tex. App.—Fort Worth Mar. 13, 2014, no

pet.) (mem. op.) (“[A] forcible[-]detainer action may be prosecuted concurrently with

a dispute over the property in another court because a judgment of possession in a

forcible[-]detainer action is a determination only of the right to immediate possession

and does not determine the ultimate rights of the parties to any other issue in

controversy relating to the realty in question.”); see also Trimble v. Fed. Nat’l Mortg.

Ass’n, 516 S.W.3d 24, 29 (Tex. App.—Houston [1st Dist.] 2016, pet. denied) (stating

that “[t]he validity of the foreclosure sale can be challenged in an adjudication of title

regardless of the resolution of the forcible-detainer action; parties ‘have the right to

sue in the district court to determine whether the trustee’s deed should be cancelled,

independent of the award of possession of the premises in the forcible[-]detainer

action’” (quoting Black v. Wash. Mut. Bank, 318 S.W.3d 414, 417 (Tex. App.—

Houston [1st Dist.] 2010, pet. dism’d w.o.j))). “The arena to challenge the propriety of

a foreclosure” is not in a forcible-detainer action but “in a separate suit for wrongful

foreclosure or to set aside a substitute trustee’s deed.” Martinez, 2019 WL 5996984, at

*3; see Williams v. Bank of N.Y. Mellon, 315 S.W.3d 925, 927 (Tex. App.—Dallas 2010,

no pet.) (stating title and foreclosure-process defects “may be pursued in suits for

                                            9
wrongful foreclosure or to set aside the substitute trustee’s deed, but they are not

relevant in [a] forcible[-]detainer action”).

       Finally, the question of title to property was not intertwined with the issue of

possession. When, as here, “a foreclosure pursuant to a deed of trust establishes a

landlord and tenant-at-sufferance relationship between the parties, the trial court has

an independent basis to determine the issue of immediate possession without

resolving the issue of title to the property.” Reardean v. Fed. Home Loan Mortg. Corp.,

No. 03-12-00562-CV, 2013 WL 4487523, at *3 (Tex. App.—Austin Aug. 14, 2013, no

pet.) (mem. op.). Defects in the foreclosure process cannot be used either to negate a

landlord-tenant relationship provision in a deed of trust or to raise a question of title

depriving a county court of jurisdiction to resolve the issue of immediate possession.

Wilder v. Citicorp Tr. Bank, F.S.B., No. 03-13-00324-CV, 2014 WL 1207979, at *2 (Tex.

App.—Austin Mar. 18, 2014, pet. dism’d w.o.j.) (mem. op.). Because the foreclosure

under the deed of trust created a landlord and tenant-at-sufferance relationship, the

county court had an “independent basis to determine the issue of immediate

possession,” and the defects in the foreclosure process alleged by Stan, even if

meritorious, did not deprive the court of jurisdiction over Wilmington’s forcible-

detainer action. See Sissom, 2021 WL 3148871, at *2 (citing Schlichting, 346 S.W.3d at

199). Accordingly, we overrule Stan’s first issue.




                                                10
B. The bond hearing

       In his second issue, Stan asserts that the trial court erred by holding the March

24, 2020 hearing and setting the $10,800 monthly bond payments because such

actions violated the Texas Supreme Court’s Fourth Emergency Order Regarding the

COVID-19 State of Disaster, which stated that in “any action for eviction to recover

possession of residential property under Chapter 24 of the Texas Property Code and

Rule 510 of the Texas Rules of Civil Procedure . . . [n]o trial, hearing, or other

proceeding may be conducted, and all deadlines are tolled, until after April 19, 2020.”4

Fourth Emergency Order Regarding the COVID-19 State of Disaster, Misc. Docket No. 20-

9045, ¶3.a (Tex. Mar. 19, 2020). Stan states that his and Joy’s inability to afford the

payments led to Wilmington’s “winning” its summary-judgment motion and that “the

bond hearing, by law, through [the] Emergency Order, should not have

occurred . . . and was improper,” and thus, everything “resulting from the bond

hearing . . . should be invalidated.”

       In mid-May, the supreme court lifted its suspension of eviction proceedings:

“Beginning May 19, 2020, eviction proceedings may resume and deadlines are no

longer tolled, and beginning May 26, 2020, warnings may be posted and writs of

possession may be executed.” Fifteenth Emergency Order Regarding the COVID-19 State of

       4
        In subsequent orders, the Texas Supreme Court extended that date. See Twelfth
Emergency Order Regarding the COVID-19 State of Disaster, Misc. Docket No. 20-9059,
¶7.a (Tex. Apr. 27, 2020); Ninth Emergency Order Regarding the COVID-19 State of
Disaster, Misc. Docket No. 20-9052, ¶3.a (Tex. Apr. 6, 2020).


                                          11
Disaster, Misc. Docket No. 20-9066, ¶2 (Tex. May 14, 2020). On July 15, 2020, the trial

court heard Wilmington’s summary-judgment motion by submission and signed an

order granting the motion and awarding possession of the property to Wilmington.

Even if the trial court’s holding the March 24, 2020 hearing and setting the

$10,800 monthly bond violated the supreme court’s emergency COVID-19 orders,

such error was harmless because the supreme court had lifted its eviction-proceedings

suspension months before the trial court heard and granted Wilmington’s summary-

judgment motion. See Tex. R. App. P. 44.1(a). We thus overrule Stan’s second issue.

                                  III. Joy’s Appeal

      The Onyedebelus’ brief was due February 16, 2021. On February 19, 2021,

Stan moved to extend the time for filing his brief, and we granted his motion and

extended his briefing deadline to March 16, 2021. Stan failed again to timely file his

brief. But he later submitted a brief on his behalf and filed another extension motion,

which we granted. We ordered his tendered brief filed April 1, 2021.

      But Joy failed to timely file a brief or move for an extension to do so. On

March 5, 2021, we notified her that her brief had not been filed as the appellate rules

require. See Tex. R. App. P. 38.6(a). We informed her that we could dismiss her appeal

for want of prosecution unless, within ten days, she filed with the court her brief and

an accompanying motion reasonably explaining the brief’s untimely filing and why an

extension was needed. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We received no

response. Because Joy has failed to file a brief even after we afforded an opportunity

                                          12
to explain the initial failure, we will dismiss her appeal for want of prosecution. See

Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                     IV. Conclusion

       Having overruled both of Stan’s issues, we affirm the trial court’s judgment as

to Stan. See Tex. R. App. P. 43.2(a). Because Joy failed to file a brief, we will dismiss

her appeal for want of prosecution. See Tex. R. App. P. 43.2(f).




                                                      /s/ Elizabeth Kerr
                                                      Elizabeth Kerr
                                                      Justice

Delivered: September 23, 2021




                                            13